Title: To George Washington from John Eager Howard, 4 September 1793
From: Howard, John Eager
To: Washington, George


          
            Sir
            Belvidere [Md.] 4th Septr 1793
          
          Immediately upon the receipt of your Excellencys letter of the 25th ult. I wrote by the
            post to Capt. Kilty at Annapolis, to know whether the appointment of Collector of
            Annapolis would be agreeable to him, and I delayed answering your letter in hopes of
            being able to communicate his determination; but have not yet heard from him.
          I very much doubt his acceptance of that office, as the Salary, I am
            informed is only two hundred dollars, and the fees very trifling, so that it would not
            be equal to his Salary as a member of the Council.
          I have also had conversation with Capt. Plunkett respecting Mr Purviance; Capt.
            Plunkett thinks that office would not suit him, as his great object is a situation that
            would enable him to take a house and support his Sisters who at present are dispersed
            among their friends.
          Mr Delozier is well acquainted with the duties of the office to which he is appointed,
            and I am persuaded he will execute the trust with reputation to himself, and to the
            satisfaction of the publick.
          Permit me to express my ardent wishes that you may not be exposed to the malignant
            fever which at this time rages in Philadelphia, and the great respect with which I have
            the honor to be Your Excellencys Obedt Servt
          
            J. E. Howard
          
          
            P.S. Since writing the above I have received Capt. Kilty’ answer to my letter, which
              I take the liberty of enclosing to your Excellency, though I ought to make an apoligy
              for giving you the trouble of reading so long a letter—With the highest respect—I have the honor to be Yr Obedt Servt
          
          
            J. E. Howard
          
        